UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7306



CHRISTOPHER M. HUTCHINSON,

                                            Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden PCC, Virginia Parole
Board,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1675-AM)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brent Alan Jackson, JACKSON, PICKUS & ASSOCIATES, P.C., Richmond,
Virginia, for Appellant.   Richard Carson Vorhis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher M. Hutchinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.     Hutchinson v. Baskerville,

No. CA-99-1675-AM (E.D. Va. Aug. 10, 2000); see Warren v. Basker-

ville, 233 F.3d 204, 206-08 (4th Cir. 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2